Citation Nr: 0822102	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for compensation benefits as a result of 
claimed injuries to the back and neck incurred during a 
period of active duty for training.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The appellant served as a member of the Indiana National 
Guard from August 11, 1976, to November 12, 1976, including a 
period of active duty for training from October 17, 1976, to 
November 12, 1976.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
West Palm Beach, Florida, that denied the appellant's claim 
to reopen his previously-denied service connection claim.  
Subsequently, the appeal was transferred to the RO in 
Atlanta, Georgia.  

In July 2004, the appellant testified at a personal hearing 
over which Veterans Law Judge Gary L. Gick presided in the VA 
Central Office, in Washington, D.C., a transcript of which 
has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  In July 2004, the appellant testified at a 
personal hearing over which Veterans Law Judge Gary L. Gick 
presided at the VA Central Office.  

In May 2008, the appellant was contacted by the Board, 
informed that Judge Gick was no longer employed by the Board, 
and asked whether he would like to appear at a hearing before 
another Veterans Law Judge of the Board.  In June 2008, the 
Board received the appellant's reply stating that he did want 
to appear at a hearing before a Veterans Law Judge of the 
Board at the local RO.  Since the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO in 
Atlanta, Georgia.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

